Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/US2018/051195 with a filing date 09/14/2018, which claims benefit of 62/688,086 with a filing date 06/21/2018, 62/652,432 with a filing date 04/04/2018, 62/575,577 with a filing date 10/23/2017, and 62/558,589 with a filing date 09/14/2017. 
2.	Amendment of claim 32, cancelation of claims 3-31, 33-48, 57-58, 61-62, 64-65 and 71, and addition of claim 73 in the amendment filed on 11/02/2021 is acknowledged. Claims 1-2, 32, 49-56, 59-60, 63, 66-70 and 72-73 are pending in the application. No new matter has been found.  Since the newly added claim 73 is commensurate within the scope of invention, claims 1-2, 32, 49-56, 59-60, 63, 66-70 and 72-73 are prosecuted in the case.  
Responses to Amendments/Arguments
3.	Applicant's arguments regarding the rejection of claim 1 under 35 U.S.C. 112 (a) have been fully considered and   they are persuasive.   The rejection of claim 1 under 35 U.S.C. 112 (a) has been withdrawn herein.
4.	Applicant's arguments regarding the rejection of claims 1-2, 32, 49-56, 59-60, 63, 66-70 and 72 under 35 U.S.C. 103 (a) over Im et al. ‘893 have been fully considered and  they are  persuasive.   Since Im et al. ‘893 is not qualified as prior art under 35 U.S.C. 102 (b)(2)(C),   Therefore the regarding the rejection of claims 1-2, 32, 49-56, 
5. 	Applicant's arguments regarding the rejection of claims 1-2 and 32 under the obviousness-type double patenting over Im et al. ‘347 have been fully considered but they are not persuasive.   
Im et al. ‘357 claims method of treating NASH in a patient in need thereof, comprising administering to said patient a therapeutically effective amount of an sGC stimulator or a pharmaceutically acceptable salt thereof, wherein the patient in need thereof is clinically obese, a patient who is clinically overweight a patient who has been diagnosed with diabetes or pre-diabetes, a patient who has been diagnosed with metabolic syndrome, or a patient having insulin resistance. The sGC stimulator is a compound of the formula 
    PNG
    media_image1.png
    259
    292
    media_image1.png
    Greyscale
, see claims 1, 17 and 40.
The instant invention is drawn to method of use for treating a patient with metabolic syndrome, and the metabolic syndrome including insulin resistance.  Thus Im et al. ‘357 methods of use are embraced within the scope of the instant invention. The rejection of claims 1-2 and 32 under the obviousness-type double patenting over Im et al. ‘347 is maintained.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
Claim Objections
 Claims 49-56, 59-60, 63, 66-70 and 72-73 are objected to as being dependent  

7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

December 07, 2021